Citation Nr: 0704456	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04 33 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chloracne and scarring, 
including as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 
(DAV)


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1962 to June 1965.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision by the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for posttraumatic stress disorder (PTSD), 
chloracne and scarring, and impotence.  In September 2004 and 
July 2005 rating decisions service connection for PTSD and 
impotence was granted, respectively.  The only matter 
remaining before the Board is as stated on the previous page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his September 2004 Form 9, the veteran indicated that he 
desired a hearing before a Board member at the local VA 
office.  In December 2006, the veteran reported to the VA 
Office in El Paso, Texas for his scheduled videoconference 
hearing.  At that time, the veteran requested to have his 
hearing rescheduled so that a representative could be present 
and assist him at the hearing.  The records did not show that 
the veteran selected an accredited organization to represent 
him until January 2007.  In January 2007, the veteran 
appointed DAV as the accredited organization to represent and 
assist him with his appeal.  Therefore, the claim must be 
remanded to reschedule the veteran's videoconference hearing.   

Accordingly, the case is REMANDED for the following actions:

The veteran should be rescheduled for a 
videoconference hearing with his 
accredited representative from the DAV 
before a Veterans Law Judge sitting in 
Washington, DC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


